Citation Nr: 0618647	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
macular scarring of the right eye, currently evaluated as 30 
percent disabling, including entitlement to a rating higher 
than 10 percent prior to February 1, 2000.

2.  Entitlement to an increased rating for residuals of a 
bilateral herniorrhaphy, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from June 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied ratings higher than 10 
percent for each disability here considered on appeal.  In 
December 2004, the rating for the veteran's right eye 
disability was increased to 30 percent effective February 1, 
2000.  The veteran continues his appeal, asserting that 
ratings higher than 10 percent are warranted as of the date 
of his initial claim.

The veteran's claims are now serviced by the RO in Reno, 
Nevada.

The veteran testified before a Veterans Law Judge who is no 
longer employed by the Board in September 2002.  
Notwithstanding the veteran's pleas to expedite his claims, 
in June 2006, he elected to have his appeal heard by a 
Veterans Law Judge who is currently employed by the Board and 
requested that a video conference hearing before such 
Veterans Law Judge be scheduled at his local office.  
Therefore, this matter must be remanded so that the requested 
hearing may be scheduled.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a video 
conference hearing before the Board to be 
held at the RO.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


